EXHIBIT 10.1

  

OPERATING AGREEMENT FOR THE ACQUISITION OF TRANSPORT ASSETS

  

THIS AGREEMENT is made the 28th day of August 2017.

  



BETWEEN: Datspares - Toyaparts Pty Ltd of 118 Main Road, Clayton South, Victoria
3169

(“Vendor”)

 



 

And 

Roadbees Transport Pty Ltd of 13, 9-15 Sinclair Street, Arundel, Queensland 4214

(“Operator”)

 



 

And 

Novagen Finance and Leasing Pty Ltd of 13, 9-15 Sinclair Street, Arundel,
Queensland 4214

(“Asset Purchaser”)



 

And

Novagen Ingenium Inc. of 3773 Howard Hughes Parkway, South Las Vegas, Nevada,
USA 89169-6014

(“Parent”)

 



 

RECITALS:

  



 

A. Datspares – Toyaparts Pty Ltd (“Vendor”) is a proprietary company which
operates a slate of business operations. One of those operations is the
interstate transport and warehousing of various products related and unrelated
to the vendor’s other business operations.

 

 

 

 

B. Roadbees Transport Pty Ltd (“Operator”) is a proprietary company which is a
wholly owned subsidiary of the Parent which operates a transport and warehousing
business in the State of Queensland.

 

 

 

 

C. Novagen Finance and Leasing Pty Ltd (Asset Purchaser) is a proprietary
company which is a wholly owned subsidiary of the Parent which owns and manages
transport and warehousing assets.

 

 

 

 

D. Novagen Ingenium Inc. (Parent) is a public reporting and public traded USA
company which has business interest in engine development, precision engineering
services and transport operations in the USA and Australia.

 

 

 

 

E. The Vendor and the Parent have agreed to merge transport operations into the
Operator upon the terms and conditions set out in this Agreement.

 

 

 

 

F. The Vendor has agreed to sell certain transport assets and the Asset
Purchaser has agreed to purchase those assets upon the terms and conditions set
out in this Agreement.

 

 

 

 

G. The Vendor, Operator, Asset Purchaser and Parent acknowledge that this
agreement is not a definitive document and agree to engage counsel to produce
formal documents as soon as possible.



 



  1

   



 

OPERATIVE PROVISIONS:

 

1.

DEFINITIONS AND INTERPRETATIONS



 

 

 

1.1 Definitions



 

In this Agreement unless otherwise provided or unless there is something in the
subject matter or context inconsistent therewith the expressions following have
the definitions or meanings hereinafter respectively provided:

 



 

(a) “this Agreement” means this Agreement and any other agreement expressed to
be supplemental to this Agreement and all amendments to any such document;

 

 

 

 

(b) “Business Day” means any day which is not a Saturday, Sunday or public
holiday in Victoria;

 

 

 

 

(c) “Business” means the transport and logistics business operated by the
Vendor;

 

 

 

 

(d) “Completion” means completion of the sale and purchase of the transport
assets and operations;

 

 

 

 

(e) “Consideration” means AUD$2,246,000.00 (two million, two hundred and
forty-six thousand) to be paid to the Vendor on or before 31st October 2017.

 

 

 

 

(f) “Date for Completion” means the Business Day which is 31st October 2017 or
such earlier date which is agreed by the parties hereto;

 

 

 

 

(g) “Transport and warehousing assets” means the assets listed an Annexure A.

 

 

 

 

(h) “Identified profits and costs” means the rationalization of costs and
profits to the appropriate party during pre-and post transition period.

 

 

 

 

(i) “Legacy Shares” means 500,000 common shares in the Parent, Novagen Ingenium,
Inc. to be issued to the Vendor or the Vendor’s nominee at completion.

 

 

 

 

(j) “writing” includes printing typing lithography and other modes of
reproducing words in a visible form and “written” has a corresponding meaning.

 

 

 

 

(k) “Time”; time is of the essence.



 

 

1.2 Interpretation





 



 

(a) Every agreement or obligation expressed or implied in this Agreement by
which two or more persons agree or are bound shall (except where otherwise
expressly stated) bind such persons jointly and each of them severally and every
provision expressed or implied in this Agreement which applies to two or more
persons shall (except where otherwise expressly stated) apply to such persons
jointly and each of them severally.

 

 

 

 

(b) Words denoting the singular number only shall include the plural and vice
versa. Words importing the masculine or neuter gender include all other genders.

 

 

 

 

(c) The headings in this Agreement are included for convenience only and shall
not affect the construction of this Agreement.

 

 

 

 

(d) Reference to statutes (whether particular reference to sections or
generally) includes all statutes amending or consolidating or replacing the
statutes referred to.

 

 

 

 

(e) The expression “$” or “dollars” means Australian dollars.



 



  2

   



 

2. AGREEMENT FOR SALE AND PURCHASE





 

On execution of this Agreement by all parties it is agreed by them that the
Vendor shall sell to the Asset Purchaser the transport and warehousing assets
from the Vendor free from all encumbrances for the Consideration and upon the
terms and conditions set out in this Agreement.

 

On execution of this Agreement by all parties it is agreed by them that the
Vendor and the Operator shall begin joint operations in transport and
warehousing under the trading name of the Operator, Roadbees Transport on 1st
September 2017 at a pace comfortable with the merge of both operations and upon
the terms and conditions set out in this Agreement.

 

On execution of this Agreement by all parties it is agreed by them that the
joint operations under the Operator shall be subject to identified profit and
costs until completion and upon the terms and conditions set out in this
Agreement.

 



3.

MANNER OF PROVISION OF CONSIDERATION



 









 

3.1 On completion, the Consideration shall be provided to the Vendors as they or
their solicitors shall in writing direct.

 

 

 

 

3.2 On completion, the Legacy Shares shall be issued to the Vendors as they or
their solicitors shall in writing direct.

 

 

 

4. TRANSPORT AND WAREHOUSING OPERATING PROVISION AND FURTHER ASSURANCES

 

 

 

 

4.1 The Managing Director of the Operator, at the costs of the operator, shall
prior to the Date of Completion and within such reasonable time as may allow,
begin working with the Vendor to create a pre-completion transition period;

 

 

 

 

4.2 The Operator, Asset Purchaser and the Parent agree to cause an employment
agreement, permanent employment, casual employment or consulting agreement for
the director of the Vendor post Completion on terms to be agreed.

 

 

 

 

4.3 The Vendor and the Operator agree to work together on profit and costs for
operations during the pre-transition period and until Completion.

 

 

 

5. MUTUAL INDEMNITY & RELEASES AND SUBSTITUTIONS OF GUARANTEES

 

 

 

 

5.1 The Vendor jointly and severally covenant with the Operator, Asset Purchaser
and the Parent to jointly and severally indemnify and hold indemnified the
Operator, Asset Purchaser and the Parent from and against all losses damages
claims demands actions judgments costs and expenses reasonably and lawfully
suffered or incurred by the Operator, Asset Purchaser and the Parent by reason
of the breach of any warranty hereby given or by reason of the failure of the
Vendor or any one or more of them to observe perform and fulfill their
obligations under this Agreement.

 

 

 

 

5.2 The Operator, Asset Purchaser and the Parent covenants with the Vendors that
the Operator, Asset Purchaser and the Parent shall indemnify and hold
indemnified the Vendor from and against all losses damages claims demands
actions judgments costs and expenses reasonably and lawfully suffered or
incurred by the Vendor by reason of the failure of the Operator, Asset Purchaser
and the Parent to observe and fulfill its obligations under this Agreement.

 

 

 

6.

FURTHER ASSURANCES

 

Each party shall notwithstanding Completion execute and do or cause to be
executed and done all such further acts and things as shall be necessary to
fulfill their respective obligations under this Agreement.

 



  3

   



 

7. RIGHT OF TERMINATION





 

If it be considered on a reasonable basis that at any time prior to Completion
any representation or warranty on the part of the Vendor was or is or shall be
materially incorrect the Operator, Asset Purchaser and the Parent may in
addition to and without prejudice to any other remedy available to the Operator,
Asset Purchaser and the Parent at law or in equity by notice in writing to the
Vendor stating that it is given pursuant to this clause terminate this Agreement
in which case no party shall be under any further obligation to any other
pursuant to this Agreement.

 

8. NOTICES



  



 

8.1

Any notice demand consent in writing or other communication requiring to be
given or made under or pursuant to this Agreement shall be deemed to have been
duly given or made when delivered in writing or sent by post facsimile
transmission or telex to the party to which such notice demand consent or other
communication is required or permitted to be given or made under this Agreement
at the following addresses:

 



The Vendors: Datspares - Toyaparts Pty Ltd at 118 Main Road, Clayton South,
Victoria 3169

 

 

The Operator: Roadbees Transport Pty Ltd at 13, 9-15 Sinclair Street, Arundel,
Queensland 4214

 

 

The Asset Purchaser:

Novagen Finance and Leasing Pty Ltd at 13, 9-15 Sinclair Street, Arundel,
Queensland 4214

 

 

The Parent: Novagen Ingenium Inc. at 3773 Howard Hughes Parkway, South Las
Vegas, Nevada, USA 89169-60143



 

or at such other addresses as may from time to time be notified by the relevant
party to the other or others for the purpose of this clause.

 



 

8.2

Any notice demand consent in writing or other communication sent by post shall
be deemed to have been served on the second Business Day after the date of
posting and if sent by telex shall be deemed to have been given or made on
receipt by the sender of the receiver’s answer back code after transmission of
the substance of the communication and if sent by facsimile transmission shall
be deemed to have been given or made upon receipt by the sender of an
acknowledgement or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient’s facsimile number PROVIDED ALWAYS that if a notice or other
communication is served by hand or is received by telex or facsimile on a day
which is not a Business Day or after 5.00pm on any Business Day, such notice or
communication shall be deemed to be duly received by the recipient at 9.00am on
the next following Business Day.

 

 

 

 

8.3

In addition and without prejudice to any mode of delivery or service authorized
by this clause any notice demand consent in writing or other communication
requiring to be given or made to any corporate party under or pursuant to this
Agreement shall be deemed to have been duly served when delivered or transmitted
in writing to any director or secretary of the party as the case may be.



 



9.

LEGAL FEES & OTHER COSTS

 

  

 

 

9.1 The Operator, Asset Purchaser and the Parent shall bear all legal costs of
and incidental to the preparation and execution of this Agreement and of all
documents required to be signed pursuant to the provisions of this Agreement.

 

 

 

 

9.2 Any stamp duties wherever assessed payable on this Agreement or on any
documents executed pursuant to these provisions or in respect of any transaction
evidenced by or undertaken pursuant to this Agreement shall be borne and paid by
the Operator, Asset Purchaser and the Parent and any party paying the same may
recover as a debt the amount thereof from the party required by this Agreement
to pay the same.



 



  4

   



 

10. CONFIDENTIALITY





 

No party to this Agreement shall unless compelled by law so to do make any
public statement or disclose information of or concerning any of the matters
evidenced by this Agreement without the approval in writing of the other party.

 

11. DEFAULT OF PURCHASER





 

If the Purchaser fails to provide the Consideration at Completion or otherwise
fails to comply with any of the terms of this Agreement, then the Vendors in
addition to any other right which may be conferred upon them pursuant to this
Agreement or at law or at equity may:

 





 

(a)

terminate the contract, and sue for damages;





 

or

   



 

(b)

affirm the Contract and sue the Operator, Asset Purchaser or Parent for specific
performance of the Contract and damages in addition to or instead of damages for
breach.



 



12. ENTIRE AGREEMENT





 

This Agreement constitutes the sole and entire agreement between the parties
relating to the sale of the Shares and no representations or terms of any nature
not contained in this Agreement shall be of any force unless they are reduced to
writing and executed by all parties and are expressed to be in modification of
this Agreement.

 



13.

GOVERNING LAW AND JURISDICTION

 

  

 

 

13.1 The Laws applicable in Victoria and Australia govern this Agreement.

 

 

 

 

13.2 The parties hereto submit to the non-exclusive jurisdiction of the Courts
and Tribunals of Victoria and Australia and any Courts competent to hear appeals
from those Courts and/or Tribunals.



 



  5

   





 

EXECUTED as an Agreement on 28th August 2017

 





By;

 

 

Datspares - Toyaparts Pty Ltd of 118 Main Road, Clayton South, Victoria 3169

 

           /s/ Brian Murphy

 

 

Brian Murphy/ Director

         

Roadbees Transport Pty Ltd of 13, 9-15 Sinclair Street, Arundel, Queensland 4214

 

 

 

 

 

 

/s/ Sonny Nugent

 

 

 

Sonny Nugent/ Managing Director

 

       

Novagen Finance and Leasing Pty Ltd of 13, 9-15 Sinclair Street, Arundel,
Queensland 4214

 

 

 

 

 

 

/s/ Garry Kinnaird

 

 

 

Garry Kinnaird/ Director

 

 



 

 

Novagen Ingenium Inc. of 3773 Howard Hughes Parkway, South Las Vegas, Nevada,
USA 89169-6014

 

 

 

 

 

 

/s/ Micheal Nugent

 

 

 

Micheal Nugent CEO

 



 



  6

   



 

Annexure A

 



Vehicle Asset List

 

Trucks

 

Rego

Year Description Value

1IT1YY

2016 IVECO STRALIS ATI 360

1AF1VV

2013 IVECO POWER STAR

YNW513

2010 IVECO POWER STAR

ZOY182

2005 IVECO STRALIS

1AF1VS

2013 IVECO POWERSTAR

1BF5HM

2013 IVECO POWERSTAR

1EM1NU

2010 IVECO POWERSTAR

1FV2QW

2014 IVECO STRALIS

CA89RV

1999 HINO 10 TN RIGID GREEN

1FV2RA

2014 IVECO EUROCARGO

1GR1HD

2015 IVECO STRALIS

WMZ046

2007 IVECO 14 PAL BLUE T/LINER

ODB683

1997 IZUZU 8 PAL WHITE

YARD

IVECO 4700 - used as yard truck to move trailers around.

 

Trailers

 

Rego

Year Description

61290S

2008 TOPSTAR DROP DECK OPEN RAMP TRAILER

83255S

2002 KRUEGER A TRAILER

83256S

2002 KRUEGER B TRAILER

T52256

45FT DROP DECK

24754S

FREIGHTER CURTAINSIDER TRAILER

82773S

2010 TOPSTART open A Trailer blue straight deck

89239S

2009 TOPSTART A TRAILER

89241S

2009 TOPSTART B TRAILER

93544S

1999 22 Pal Blue Vawdry trailer – Sydney Local

60602S

2006 TOPSTART CUSTOM TRAILER

89244S

2013 TOPSTART DOUBLE DROP

96067S

2006 MAXITRANS ST3 A TRAILER

96068S

2006 MAXITRANS ST3 B TRAILER

936885

2006 TOPSTART TRAILER A

7685

2000 A TRAILER DOUBLE DROP

7695

2000 B TRAILER DOUBLE DROP

 

Forklift

Description

CLARKE

EXTENDABLE TINES QLD WAREHOUSE

CLARKE

VIC WAREHOUSE

CLARKE

VIC WAREHOUSE

 

UTE

 

SPT474

HILUX METAL TRAY AND SIDES



 

 



7



 